DETAILED ACTION
Election/Restrictions
Claim 17 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to a different species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 20, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 17-22, 26-27, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, it is deemed novel and non-obvious over the prior art of record drawn to method as instantly claimed.  The limitation “suppling an atmospheric gas sample to an interface between an array of individual working electrodes and an ionic liquid electrolyte including bis(trifluoromethylsulfonyl)imide as its anion” in claim 17 is not obvious over the prior art.  The pertinent art, Walton (U.S. Patent Pub. 2012/0186999) teaches a gas sensor for use in the diagnosis of digestive disorders of a sample of human breath.  The pertinent art, Zeng (U.S. Patent Pub. 2009/0293590) and Bonrath (U.S. Patent Pub. 2005/0005840) appropriate electrolyte, for example, bis(trifluoromethylsulfonyl)imide anion based ionic liquid, for electrochemical gas sensors, but they fail to teach the bis(trifluoromethylsulfonyl)imide anion based ionic liquid is suitable for use in systems that are designed for analyzing gas samples that contain a high percentage of water vapor, such as the human breath (Appeal brief, page 10, para. 1-2) because a larger volume of water would lead to changes in the ionic liquid properties and complicated redox mechanisms in the hydrophobic bis(trifluoromethylsulfonyl)imide anion based ionic liquid (Appeal brief, page 10, para. 3).  Thus, the Applicant’s argument that Zeng and Bonrath’s ionic liquid (with the bis(trifluoromethylsulfonyl)imide anion) would likely generate lots of variability in the breath sensor of Walton, which would render the measurement inaccurate (page 11, para. 2, lines 1-3), is convincing.  Such inaccurate measurement would not allow the skilled artisan to effectively diagnosis digestive disorders, thus rendering Walton’s sensor unsatisfactory for its intended purpose (Appeal brief, page 11, para. 4, lines 5-7).  As a result, it would not be obvious to combine Walton, Zeng, and Bonrath to one of ordinary skill in the art.
An appeal conference was conducted on September 1, 2022 with supervisory examiner, Luan Van, and QAS appeal conferee, Kaj Olsen, who agreed to reopen the prosecution as the arguments above were found convincing.  After updated search and further consideration, Examiner found the claims in the instant application are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAITLYN MINGYUN SUN/Examiner, Art Unit 1795                                                                                                                                                                                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795